           Case 3:20-cv-05671-JD Document 66 Filed 10/09/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
                                           Civil Minutes


 Date: October 8, 2020                                                  Judge: Hon. James Donato

 Time: 15 Minutes

 Case Nos.       RELATED ACTIONS:
                 C-20-05671-JD Epic Games, Inc. v. Google LLC et al.
                 C-20-05761-JD Carr v. Google LLC et al
                 C-20-05792-JD Pure Sweat Basketball, Inc. v. Google LLC et al

 Attorney(s) for Plaintiff(s):     Steve W. Berman
                                   Yonatan Even
                                   Gary Bornstein
                                   Bonny E. Sweeney on behalf of Peekya Services, Inc
                                   Jamie Boyer
 Attorney(s) for Defendant(s):     Brian Rocca

 Deputy Clerk: Lisa R. Clark                                          Court Reporter: Marla Knox

                                          PROCEEDINGS

Initial Case Management Conference – Held (by Zoom)

                                      NOTES AND ORDERS

The Court will not order a full consolidation of all the related cases at this time. Consolidation
for all pre-trial and trial purposes is limited to Carr, 20-5761, and Pure Sweat, 20-5792, as well
as Peekya Services, 20-6772, which is related without opposition. Plaintiffs in those cases will
file a consolidated amended complaint by October 21, 2020.

All parties are directed to meet and confer by October 13, 2020, on the issues of case scheduling,
coordinated discovery, and coordinated briefing. For motion practice, all common issues should
be briefed jointly, with add-on briefs of 5 pages or less for any individualized issues. Reasonable
requests for extra pages for the common briefs are likely to be approved, but the requests must be
made before the briefs are filed. For general guidance on coordination, the parties are directed to
the coordination orders that were entered in In re Capacitors, Case No. 14-cv-3264-JD.

Proposed protective orders and ESI orders must follow the forms approved by the Northern
District of California, unless all parties agree to modifications as appropriate for these cases.


                                                  1
          Case 3:20-cv-05671-JD Document 66 Filed 10/09/20 Page 2 of 2




The parties should review the Court’s recent decisions on sealing motions under Civil L.R. 79-5.
Motions to seal that do not conform to the letter and spirit of these orders will be summarily
denied.

The parties will file a joint proposed plan on these issues by October 16, 2020.

Discovery will not be stayed on the basis that a motion to dismiss is pending.

The Court anticipates that it will hold concurrent expert proceedings, known informally as hot
tubs, as it did in the Capacitors case, No. 14-3264. The parties are encouraged to review the
orders entered there for guidance. Proposals for modifications are welcome.

Pending further order, the Court will regularly hold status conferences to make sure this
litigation stays on track. The next conference is set for October 29, 2020, at 10:30 a.m.




                                                2
